IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50511
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TONY MAURICE WATTS,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. P-00-CR-440-2
                        --------------------
                          February 18, 2002
Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Tony Maurice Watts (“Watts”) appeals his conviction for

possession with the intent to distribute marijuana in violation

of 21 U.S.C. § 841(a)(1).   Watts argues that the evidence

presented at his trial was insufficient to support his

conviction.

     The evidence showed that Watts owned the truck in which the

marijuana was found, and he slept in the part of the truck where

the marijuana was discovered.   Watts’ cousin Hearn attempted to

drive away from the Border Patrol Agents at the inspection point.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-50511
                               -2-

The evidence also established that Watts did not take a direct

route to his destination, which, had the trip been legitimate,

would have resulted in lost profits.

     The evidence presented at Watts’ trial was sufficient for a

reasonable jury to have found that he knowingly possessed the

marijuana found in his truck.   See United States v. Garcia-

Flores, 246 F.3d 451, 453-55 (5th Cir. 2001); see also United

States v. Inocencio, 40 F.3d 716, 724-25 (5th Cir. 1994).

     Consequently, Watts’ conviction is AFFIRMED.